Citation Nr: 0522308	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  00-20 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In December 2003, the Board remanded the case for further 
development.  It appears that all available additional 
medical evidence has been received and that the requested 
medical opinion has also been prepared.  As the requested 
development has been completed to the extent possible, the 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The medical evidence shows that the veteran's hepatitis C 
was first diagnosed decades after service and was caused by a 
post-service event; there is no competent evidence that 
suggests a causal link between his hepatitis C and any 
incident of active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claim before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Since the claim has 
not yet been decided, compliance with the VCAA is required 
with regard to this claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claims now 
before the Board.  April 1999 and May 1999 letters from the 
RO notified the veteran of evidence he needed to submit to 
substantiate his claim.  Discussions in the July 1999 rating 
decision on appeal, the July 2000 statement of the case 
(SOC), and various SSOCs, including the most recent dated in 
May 2005, as well as the discussion during the November 2000 
RO hearing, adequately informed him of the information and 
evidence needed to substantiate all aspects of his claims.

VCAA notice letters dated in November 2001 and March 2004 
informed the veteran of the VCAA's implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show the appellant was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In this case, VCAA 
notice was not provided to the veteran before the rating 
decision on appeal; however, the rating decision on appeal 
was entered before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO 
decision had already occurred.  Also see VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The March 2004 VCAA notice letter 
requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence is in your possession, please 
send it to us."

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, the veteran's hepatitis was first shown many 
years after service.  A medical opinion was obtained in 
January 2005, which relates the veteran's hepatitis to a 
post-service event (a work-related needle stick).  This 
opinion is consistent with other competent relevant medical 
evidence of record.  There is no competent evidence that 
supports the contended causal relationship between a current 
diagnosis of hepatitis and any incident of service.  There is 
sufficient evidence of record to adjudicate this appeal; 
another examination or medical opinion is not warranted.  Id.

During the pendency of his claim the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, supra.

Criteria  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  No compensation shall be paid if the disability is 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements, which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
the evidence must be competent.  That is, an injury during 
service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. § 3.159(a) 
(2004).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Factual Background and Analysis

The service medical records show that the veteran used 
intravenous drugs during service (January 1972 to January 
1975).  

In March 1974, the veteran was hospitalized for abuse of 
Mandrax.  While on weekend leave, in April 1974, he lacerated 
his wrists and reported that he had "shot up."  

A note dated in November 1974 reports that the veteran stated 
he used drugs for two years and had taken heroin via 
intravenous injection in the arm.  There appeared to be track 
marks on both arms.  No signs of infection were seen.  He was 
hospitalized for dependence on heroin.  

On separation examination, in January 1975, the veteran was 
noted to have old "tracks" in the left and right 
antecubital areas, as well as a tattoo on the left forearm.  
His abdomen and viscera were normal.  

The service medical records do not document any infection 
associated with needle use.  There were no complaints, 
findings or diagnoses associated with hepatitis or other 
liver disease.  

The veteran contends that the intravenous drug use during 
service resulted in hepatitis C.  Direct service connection 
may be granted only when a disability or cause of death was 
incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.301(a) (2004).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin. 
38 C.F.R. § 3.301(c)(3) (2004).

Consequently, the mere usage of intravenous drugs during 
service is not sufficient to support service connection for 
hepatitis.  Competent medical evidence is required to connect 
the current disability to infection in service.  

The veteran has alleged that a public clinic diagnosed "non-
A, non-B" hepatitis (the previous nomenclature for hepatitis 
C) in 1982, but he was not able to provide documentation or 
to give VA sufficient identifying data to obtain 
documentation.  Even so, that would be over seven years since 
he left active service and there would be no medical or legal 
reason to presume that hepatitis diagnosed 7 years after 
service began during service or is otherwise linked to 
service.  In any event, there is no indication that such 
medical evidence is available to confirm a diagnosis of 
hepatitis as early as 1982.  To the extent that the veteran's 
statement can be construed as alleging a nexus opinion at 
that time, little probative weight can be given to such an 
assertion, considering that "the connection between what a 
physician said and the layman's account of what he 
purportedly said," when filtered through a "layman's 
sensibilities" is "attenuated and inherently unreliable."  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also 
Dean v. Brown, 8 Vet. App. 449 (1995).

The veteran was hospitalized for substance abuse, in July 
1990, at a private facility.  On admission, he gave a 
rambling history of poly-drug abuse over a 20 year period.  
The veteran was given a physical examination, which did not 
identify hepatitis or any other liver disorder.  

The veteran was again hospitalized in November 1998 for the 
evaluation of malaise and fatigue.  A history noted that he 
had worked as a member of a hospital staff, in 1991, and had 
been exposed to a number of needle sticks.  His past 
recreational drug use, including intravenous exposure, was 
reported.  Laboratory tests and biopsy resulted in a 
diagnosis of hepatitis C.  

Subsequent private and VA records reflect ongoing treatment 
for the hepatitis C, with a few comments as to etiology.  
Specifically, in March 1999, S. F. P., M.D., reported 
following the veteran since November 1998 for hepatitis C.  
There were two major potential exposures when he could have 
contracted the disease.  The first was probably 30 years 
earlier and the second more recently, 7-8 years previous.  
The doctor expressed the opinion that it was impossible to 
state with certainty how or when the veteran got hepatitis C.  
Based on the onset of his symptoms, and the findings on liver 
biopsy, the doctor felt it was more likely that the veteran 
contracted the disease with a needle stick injury 7 to 8 
years earlier (or many years post-service).  The doctor 
acknowledged that was only an "educated guess" on his part.  

Records of C. R., M.D., cover a period from November 1998 to 
February 2000 and reflect diagnosis and treatment, without 
discussion of cause.  

VA clinical notes from February 1999 to April 2000 reflect 
diagnosis of hepatitis C and treatment, without comment as to 
cause.  

Notes show that D. L. M., M.D., treated the veteran from 
February 2000 to July 2000, without an opinion as to cause.  

A Social Security Administration disability decision is dated 
in September 2000.  It was accompanied by medical reports 
detailing diagnosis, treatment and extent of the disability.  
Only the March 1999 report of Dr. S. F. P., detailed above, 
discussed the etiology or cause of the veteran's hepatitis.  

In September 2000, a private disability analyst, L. P. K., 
M.D. noted that the veteran had been last employed as a 
cardiovascular technician.  He stated that he quit drugs and 
alcohol 10 years earlier.  An opinion as to cause was not 
offered.  

In November 2000, the veteran gave sworn testimony to a 
hearing officer at the RO.  The veteran told of going through 
rehabilitation at least four times during service.  On one 
occasion, he was hospitalized with people having contagious 
diseases, particularly known hepatitis cases.  He told of 
sharing razor blades and other implements of personal 
hygiene.  He also told of the servicemen giving each other 
homemade tattoos.  He acknowledged that he was a drug user 
and use intravenous needles.  The veteran further testified 
that he had discontinued using drugs by the time of his July 
1990 hospitalization for alcoholism.  He had been clean and 
sober since then.  Following the 1990 hospitalization, he did 
house keeping at a hospital and sustained an injury when 
stuck by a needle.  

In a statement received in January 2004, D. L. K., M.D., 
analyzed the objective and laboratory findings.  He explained 
that to develop constitutional complaints and liver damage 
five years after an inoculation was on the short side, but it 
was still more consistent with a needle stick as the exposure 
that caused the veteran's current complaints than exposure 30 
years ago.  The veteran long history of drinking and previous 
alcoholic liver inflammation increased his risk to develop 
active hepatitis C liver disease earlier.  

The file contains the records of J. A. A., M.D., from July 
2002 to July 2004.  In April 2004, the physician wrote that 
the veteran had hepatitis C.  History obtained from the 
veteran included his assertion that his hepatitis was 
contracted during his military service in the early 1970's.  
Current symptoms and treatment were discussed.  The doctor 
clearly stated that the veteran related his disability to 
service.  That is his claim.  The bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet App 406, 409 
(1995).  The doctor, herself, did not relate the hepatitis to 
service, so this statement is not competent medical evidence 
that injury in service caused the hepatitis.  

Notes of F. S., M.D., show psychiatric treatment from 
September 2003 to July 2004.  The veteran gave a history of 
beginning heroin usage in service.  He had also used alcohol 
and had been sober since July 1990.  He was currently 
suffering from several disabilities, including hepatitis C.  

A VA physician reviewed the file in January 2005 and 
considered the veteran's reports of intravenous drug use, 
slashing his wrists, and being confined with contagious 
persons.  The physician opined that, on a more likely than 
not basis, the evidence did not indicate that the hepatitis 
was due to any incident of service other than intravenous 
drug abuse.  While the legal standard here is at least as 
likely as not (see 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001)), the VA physician referred to the 
private physician's opinion relating the infection to the 
more recent needle stick favorably.  Thus, his opinion taken 
as a whole weighs against the veteran's claim and, when read 
with the other opinions of record, form an overwhelming 
preponderance of the evidence against the claim that 
hepatitis C was caused by any incident of service other than 
of willful misconduct origin.

In summary, the veteran's assertion that his hepatitis C is 
due to an incident during service is not supported by any 
competent medical evidence.  On the other hand, two of his 
physicians link the hepatitis C infection to a needle stick, 
many years after service.  The VA opinion supports the 
connection to a injury long after service, rather than to an 
injury in service.  These medical opinions are competent and 
probative and outweigh the veteran's assertions by a 
substantial margin.  These several medical opinions form a 
preponderance of evidence against the claim.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for hepatitis C, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.


ORDER

Service connection for hepatitis C is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


